Citation Nr: 0944372	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1971 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  At service entrance, the Veteran reported by way of 
history that he had injured his back in an automobile 
accident prior to service and that he currently had back pain 
when standing; however, a low back disorder was not found on 
examination at service entrance.  

2.  A low back disorder was treated during service. 

3.  A low back disorder is not related to the Veteran's 
active service, and arthritis of the lumbar spine did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from active service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006, that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA private treatment records.  And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in April 2009.  

Next, specific medical examination and opinions pertinent to 
the issue were obtained.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2009).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the Veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

According to 38 C.F.R. § 3.304(b) (2009), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  Initially the Board notes that in this case, the 
presumption of soundness applies because, while the Veteran 
reported a history of a back injury prior to service, the 
Veteran's August 1971 enlistment examination did not document 
any low back disorder.  He was examined in May 1971 for 
evaluation for military service for his back and neck, to 
include X-rays, and found to have no objective evidence of 
disability.  Further he has stated that his pre-service 
accident was minor and has offered two statements from 
friends who attest that prior to service, the Veteran had no 
back problems.  Thus there is insufficient evidence 
establishing that he had a low back disorder that clearly and 
unmistakably existed prior to service.  Thus, as a matter of 
law, the presumption of soundness cannot be rebutted, and the 
Board must find that the low back disorder did not preexist 
his period of service.  Therefore, the Board's analysis must 
turn to the issue of whether a low back disability was 
incurred during the Veteran's active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).

As previously indicated, the Veteran in this case served on 
active duty from October 1971 to March 1974.  Also as noted, 
the Veteran's August 1971 enlistment examination did not 
document any low back disorder.  He was examined in May 1971 
for evaluation for military service for his back and neck.  
At that time he noted a history of an automobile accident in 
August 1970.  He was examined to include X-rays, and found to 
have no objective evidence of disability.  During service, 
the Veteran was treated for low back complaints.  (See, e. g. 
reports of July 1972, February 1973, and January 1974).  At 
separation in February 1974, it was noted that he had 
recurring low back pain.  Examination of the spine was 
normal.  As noted, given that medical professionals noted no 
back abnormalities on induction examination and orthopedic 
referral, the Veteran's reported history of a pre-service 
back condition is insufficient to establish the existence of 
a back defect on entrance into the service.  In addition, all 
documents of record, both in-service and post-service, are 
insufficient to constitute clear and unmistakable evidence 
demonstrating that a low back injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  

After service, the record shows treatment for low back 
complaints with a private examiner in 1997.  He reported 
having no previous treatment.  HNP, L4-5 was diagnosed.  A 
current low back disorder is medically noted in the record 
with ongoing treatment for back complaints beginning in 
January 2003 when it is noted on private records that he 
complained of back discomfort.  The examiner noted that the 
Veteran did have lumbar disc disease.  A list of medical 
problems dates the onset of lumbar disc disease in 1994.  

Thus, two of the criteria for service connection are met.  
First there is inservice documentation of treatment for back 
complaints.  Second a current back disorder is documented in 
the record.  This case will turn on whether the record 
supports a finding that the current disorder is medically 
related to the Veteran's service.  See Caluza v. Brown, 
supra.  

The record contains evidence which both supports the claim 
and which is against the claim.   It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Board is not bound to accept any 
opinion (from a VA examiner, private physician, or other 
source) concerning the merits of a claim.  Hayes v. Brown, 5 
Vet. App. 60 (1993).  Rather, it has a duty to assess the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran was examined by VA in January 2007.  The claims 
file was reviewed.  The Veteran's history was documented and 
a report of a physical examination was documented.  X-rays 
showed degenerative disease of the L4-L5.  The pertinent 
diagnosis was, moderate lumbar degenerative joint disease, 
status post laminectomy times two.  The examiner opined that 
the Veteran's condition is less likely than 50/50 due to his 
military experience.  As to direct incurrence, (which is the 
only basis for consideration in this claim), the examiner 
stated that he did not find that the Veteran had the 
mechanism in service really to cause entirely his disability.  

In May 2008, a VA physician offered an opinion.  He stated 
that it cannot be determined specifically if the Veteran has 
age-related problems with his back or if this is due to a 
specific injury.  He stated that it could not be determined 
if it was from a car accidence or from lumbar strain.  
Therefore, he reported, it is less likely than not that the 
degenerative changes in the back are related to the inservice 
back complaints of lumbar strain and was not caused by these.  

In a July 2008 letter, a private doctor stated that he 
evaluated the Veteran for his lumbar spine status.  He noted 
that he reviewed the information that the Veteran brought 
with him, which outlined the history of his back.  The 
examiner noted the 1972 injury in service as an initial 
injury, and also treatment after service in the 1980s and 
1990's.  The doctor found that there appeared to be a more 
than casual relationship between his initial injury in 
service in 1972 and those events leading up to his current 
status.  

In November 2008, a VA physician offered an opinion.  The 
claims file was reviewed.  The history was noted.  The 
examiner stated that he agreed that the Veteran's current 
condition is less likely than not a direct result of his 
active duty.  It was noted that lumbar strain should not be a 
permanent condition.  It was reported that the Veteran 
service was in the early 1970's and his operations were 30 
years after discharge.  The examiner noted that it was 
difficult to relate these conditions to one another and 
especially difficult to say that it is more likely than not 
that the active duty condition caused or led to a surgery 30 
years later.  It was opined that it is possible that the 
condition is genetic or age related.  The examiner stated 
that the lumbar strain in service is less likely than not to 
result in a diffuse degenerative disc disease.  Thus the 
Board finds that the medical evidence of record does not 
support a finding that the Veteran's current disorder is 
related to his service.  

The Veteran has offered a statement from a friend dated in 
December 2007, in which she states that she has known the 
Veteran since before he went into the military, and that he 
had no back problems prior to service.  She stated that when 
he came home his back became worse.  He also submitted a 
statement from a friend who is also a registered nurse.  She 
reported that before service, he had no back problems and 
after he was released there was a notable difference in him 
physically.  She stated that he was protective of his back.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that the VA examiners' opinions outweigh the 
opinion offered by the private physician in this claim.  
First the VA examiners reviewed the claims file in its 
entirety.  A complete examination of the Veteran was 
conducted and considered in the rendering of all opinions 
offered.  Definite findings with rationale were provided by 
the examiners.  On the other hand, the private examiner did 
not provide a report of examination of the Veteran.  While he 
stated that he reviewed records this was described as 
information that the Veteran brought which outlined his 
history regarding his back.  Thus is it unclear as to what he 
reviewed as to records or a historical outline.  Additionally 
the opinion offered by this examiner is less definite in that 
he states that it "appears" that there "seems" to be a 
more that casual relationship.  (Emphasis added).  Because it 
is not based on identified clinical data or supported by 
rationale, it does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, it carries little evidentiary weight because it is 
"... unsupported and unexplained..." Bloom, 12 Vet. App. at 
187.  Thus the weight of the medical evidence in this claim 
is against a finding of a medical nexus between service and 
the current disorder.  Absent this necessary evidence the 
claim cannot prevail.  

The letter from the Veteran's friend who is a nurse was also 
considered.  However, she has offered no medical 
documentation and no basis for her opinion medically.  There 
is no indication that she has specialized knowledge of back 
problems or that she participated in any way to his 
treatment.  See Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (nurse's statement may constitute competent evidence 
where the nurse has specialized knowledge as to the area of 
medicine or participated in treatment).  Therefore, it 
carries little evidentiary weight as medical evidence.  

The Veteran's post-service medical records do not relate to a 
low back disorder until the 1990's, decades after his 
separation from active duty.  Thus service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware of the Veteran's own assertions linking 
his back disorder to his service and those of the persons who 
submitted statements in his behalf.  These contentions do not 
support his claim.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v.  
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, and 
the others, as laypersons, are not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Indeed, in this 
case, the question of etiology involves complex 
considerations that he, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his back disorder and 
how it may have been caused by his military service.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant and his lay witnesses are not competent to 
provide more than simple medical observations.  They are not 
competent to provide complex medical opinions regarding the 
nature or etiology of his purported conditions.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, the lay assertions 
are not competent or sufficient.  As noted above the 
statement from the Veteran's friend who is a nurse is not 
probative on a medical basis.  

To the extent that the Veteran is arguing continuity of 
symptomatology, his opinion is outweighed by the competent 
medical evidence.  Simply stated, post-service treatment 
records (showing no complaints, symptoms, findings or 
diagnoses associated with a back disorder for some 20 years 
following service), and the weight of competent medical 
evidence against linking the current disorder to the 
Veteran's service, outweigh the Veteran's contentions.  It is 
noted that although there are records of treatment for back 
complaints, there is no mention of inservice back problems by 
way of history until the Veteran filed this current claim.  
This evidence, as a whole, contradicts any finding of 
continuity since service, and diminishes the Veteran's 
credibility as to any complaints of continuity of 
symptomatology.  

Thus, the Board finds that service connection is not 
warranted for a back disorder because the evidence does not 
indicate that it is causally related to service.  Post-
service records indicate that the back disorder was diagnosed 
some 20 years after service, the earliest noted to be 1994.  
Additionally, the evidence of record does not support that 
the current disorder is related to service.   
 
Based on the length of time between separation and the 
initial reported symptoms and diagnosis, and negative 
evidence regarding a nexus opinion, service connection for 
must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, the 
doctrine is not for application.  Gilbert v.  Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


